         Case 6:20-cv-00947-ADA Document 18 Filed 02/24/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




         Cedar Lane Technologies Inc.,                         Case No. 6:20-cv-00947-ADA

                 Plaintiff,                                    Patent Case

                 v.                                            Jury Trial Demanded

         DISH Network L.L.C.,

                 Defendant.



                        JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

dismiss this action without prejudice.

       Each party shall bear its own costs, expenses, and attorneys’ fees.



Dated: February 24, 2021                     Respectfully submitted,

                                             /s/ Isaac Rabicoff
                                             Isaac Rabicoff
                                             Rabicoff Law LLC
                                             5680 King Centre Dr, Suite 645
                                             Alexandria, VA 22315
                                             7736694590
                                             isaac@rabilaw.com


                                             Counsel for Plaintiff
                                             Cedar Lane Technologies Inc.




                                                1
Case 6:20-cv-00947-ADA Document 18 Filed 02/24/21 Page 2 of 3



                                  /s/ Kurt Pankratz
                                  BAKER BOTTS L.L.P.
                                  Kurt Pankratz
                                  Email: kurt.pankratz@bakerbotts.com
                                  2001 Ross Avenue, Suite 900
                                  Dallas, TX 75201-2980
                                  Tel.: (214) 953-6584
                                  Fax: (214) 661-4584

                                  Ali Dhanani
                                  Email: ali.dhanani@bakerbotts.com
                                  One Shell Plaza
                                  910 Louisiana Street
                                  Houston, Texas 77002
                                  Tel.: (713) 229-1234
                                  Fax: (713) 229-1522

                                  Counsel for Defendant
                                  DISH Network L.L.C.




                              2
         Case 6:20-cv-00947-ADA Document 18 Filed 02/24/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on February 24, 2021 via the Court’s CM/ECF system.



                                            /s/ Isaac Rabicoff
                                            Isaac Rabicoff




                                               3
